DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6 are currently pending.

Election/Restrictions
3.	Applicant's election with traverse of Group I, claims 1-5, in the reply filed on May 9, 2022 is acknowledged.  The traversal is on the ground(s) that “It is noted that Claim 6 depends from Claim 1. Thus, Applicant respectfully submits that Claim 6 is not “independent” as stated on page 2 of the Action. Therefore, this restriction should be withdrawn and Claims 1-6 should be considered.”  This is not found persuasive because, contrary to the assertion by applicant, page 2 of the Office action states that the inventions are independent or distinct.  The paragraph following this statement then explains why the inventions are distinct from each other based on the fact that the product can be used for a different purpose.  Thus, the restriction requirement is still considered valid because the inventions are distinct from one another (please also see MPEP section 802.01).
The requirement is still deemed proper and is therefore made FINAL.  Applicant’s request for rejoinder is noted.
4.	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-5 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 uses the transitional phrase “comprise” to describe the ingredients in either the first capsule or the second capsule.  However, parent claim 1 uses the transitional phrase “consisting essentially of” to describe the ingredients in the second capsule.  Thus, claim 3 has a broader scope than claim 1 in relation to the second capsule.  Therefore, claim 3 is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (Ann Nutr Metab (2006), vol. 50, pp. 85-94) in view of Mazed (US 8,017,147), Hao (CN 101926840 A – English translation) and Wang (US 6,238,696).
Wintergerst teaches that both Vitamin C and zinc are useful for enhancing the immune system and shortening the duration of respiratory tract infections including the common cold.  The reference teaches a dosage of at least 200 mg of vitamin C and 10 to 30 mg of zinc (see abstract and page 92, second column).  
Wintergerst does not specifically teach combining these two ingredients into a single capsule.  However, these reference shows that it was well known in the art prior to the effective filing date of the invention to use both ingredients for enhancing the immune system and shortening the duration of respiratory tract infections including the common cold.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used for enhancing the immune system and shortening the duration of respiratory tract infections including the common cold, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a composition for enhancing the immune system and shortening the duration of respiratory tract infections including the common cold.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	Wintergerst does not teach that any other active ingredients are required for the immune enhancing effects of vitamin C and zinc.  Thus, the composition suggested by the reference "consisting essentially of " the claimed ingredients.  In addition, encapsulating active ingredients using a vegetable cellulose capsule was well known in the art prior to the effective filing date of the claimed invention.  This is demonstrated by Mazed which teaches encapsulating micronutrients such as vitamin C and zinc using liposomal nanoparticles (see column 10, lines 47-60, for example).  Therefore, the use of this dosage form is considered to be an obvious modification of Wintergerst.
Hao teaches a powdered composition of Echinacea purpurea.  The reference teaches that the composition is useful for enhancing immunity and inhibiting viral infection (see pages 1-3 of the translation). 
Hao does not teach teach encapsulating the E. purpurea powder.  However, Wang teaches making E. purpurea capsules from cellulose (see column 2 and Example 1 at column 3).  Thus, it was known in the art prior to applicant’s invention to formulate E. purpurea capsules using cellulose.  Consequently, by utilizing what was known in the art, an artisan of ordinary skill would reasonably expect that Hao could be modified to include the use of vegetable cellulose capsules.  Given this reasonable expectation of success, an artisan of ordinary skill would have been motivated to modify Hao to use cellulose to construct E. purpurea capsules.  Thus, taken together, Hao and Wang are considered to teach an immune enhancing capsule made from cellulose and E. purpurea powdered portions.
The references are considered to individually teach the two claimed capsules.  The references do not teach a composition with both of the capsules together as part of the same dosage composition.  However, these references show that it was well known in the art before the effective filing date invention to use the claimed capsules to enhance the immune system.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. Therefore, the artisan would have been motivated to combine the claimed capsules together as part of the same dosage composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach using the ingredients in all of the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (Ann Nutr Metab (2006), vol. 50, pp. 85-94) in view of Mazed (US 8,017,147), Hao (CN 101926840 A – English translation) and Wang (US 6,238,696) as applied to claims 1, 2, and 5 above, and further in view of Janik (US 2007/0071808).
	The teachings of Wintergerst, Mazed, Hao, and Wang are discussed above.  The references do not teach including honey in the capsules.  However, Janik teaches that honey was a known sweetener ingredient used in capsules in combination with nutritional ingredients such as vitamin C (see paragraph 9).  Thus, an artisan of ordinary skill would have reasonably expected that honey would have been a beneficial ingredient to add to the capsules taught by the combination of Wintergerst, Mazed, Hao, and Wang.  This reasonable expectation of success would have motivated the artisan to modify Wintergerst, Mazed, Hao, and Wang to include the use of honey in the capsules.
9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (Ann Nutr Metab (2006), vol. 50, pp. 85-94) in view of Mazed (US 8,017,147), Hao (CN 101926840 A – English translation) and Wang (US 6,238,696) as applied to claims 1, 2, and 5 above, and further in view of Lattuada (Nano Today (2011), vol. 6, pp. 286-308).
Wintergerst, Mazed, Hao, and Wang together teach the use of nanoparticles for formulation of the composition.  Mazed teaches the use of nanoparticles; however, the references do not specifically teach the use of Janus nanoparticles.  However, Lattuada teaches that it was known in the art prior to the effective filing date to use Janus nanoparticles when formulating ingredients for drug delivery (see page 287, first column, second paragraph).  Thus, an artisan of ordinary skill would reasonably expect that this known type of nanoparticle could be used when formulating the nanoparticulate composition taught by Wintergerst, Mazed, Hao, and Wang.  This reasonable expectation of success would have motivated the artisan to modify the references to include the specific use of Janus nanoparticles.

Conclusion
10.	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hudson (Pharmaceuticals (2011), vol. 4, pp. 1019-1031) and Pleschka (Virology Journal (2009), vol. 6:197). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655